Citation Nr: 9925610	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  93-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for multiple kidney 
stones, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for recurrent, 
bilateral inguinal hernias, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to August 1978, and from June 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1991 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied increased ratings for a 
right knee disorder, multiple kidney stones, and recurrent 
bilateral inguinal hernias; and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The veteran expressed his 
disagreement with these determinations in June 1991, and 
perfected his appeal in July 1991.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1991.  At the hearing, he 
withdrew his appeal on the issue of entitlement to an 
increased rating for his service-connected right knee 
disorder.  In a September 1991 decision, the hearing officer 
confirmed the denials of the remaining three issues.  

In September 1995 and June 1997 the Board remanded the case 
to the RO for further development.  Regrettably, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities must be 
returned to the RO once again.  Therefore, this issue will be 
addressed in the Remand portion of the decision.  However, 
the Board finds that satisfactory development on the 
increased rating claims has been achieved, and those issues 
will be addressed below.  In this regard, it is noted that, 
since the increased rating claims were not filed after the 
total disability rating claim (but rather were simultaneously 
developed), they may be adjudicated and finally decided 
without also deciding the total disability rating claim at 
this time because they are not inextricably intertwined.  See 
Babchak v. Principi, 3 Vet.App. 466 (1992); see also 
VAOPGCPREC 6-96.  

The Board notes that in a March 1992 rating decision, the RO 
denied the veteran's claims for service connection for 
urethral stricture, open cysts, bowel problems, and painful 
scars, as secondary to his service-connected disabilities.  
It does not appear that the veteran expressed disagreement 
with these determinations, and the issues have not been 
certified for appellate review.  Therefore, they are not 
presently before the Board and will not be addressed herein.  

The Board also notes that it appears that all matters related 
to the apportionment of the veteran's benefits have been 
resolved, and also will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  During the period prior to February 17, 1994, the 
veteran's kidney stones were manifested by multiple calculi 
in the kidneys or ureters; it was not shown that one kidney 
had been removed, with mild to moderate nephritis, infection 
or pathology of the other.  

3.  Currently, the veteran's kidney stones require diet 
therapy, drug therapy, and invasive or non-invasive 
procedures more than two times per year; a kidney has not 
been removed and there is no renal dysfunction.  

4.  The veteran's recurrent, bilateral inguinal hernias have 
been surgically repaired, and are characterized by tenderness 
in the inguinal area; the scars are well-healed, and it is 
not shown that the hernias were inoperable, irreducible, or 
not well-supported by a truss.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected multiple kidney stones have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.115, Diagnostic Codes 
7500, 7508, 7509 (1993 and 1998).  

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected recurrent, bilateral inguinal 
hernias have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.114, 
4.118, Diagnostic Codes 7338, 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient treatment records from the Bay Pines VAMC and 
the Orlando VAOPC, dated from November 1986, to January 1990, 
indicate that the veteran was seen every few months for 
complaints of pain related to passing kidney stones.  Various 
diagnostic tests revealed the presence of renal or ureteral 
calculi.  Both kidneys and the ureters appeared normal.  All 
surrounding organs were found to be normal as well.  In 
September 1988, he was seen for complaints related to a 
suture abscess in the left inguinal area.  There was no 
noticeable bulge and no palpable recurrent left groin hernia.  
A retained stitch could not be located.  The wound was packed 
and the veteran was given antibiotics.  At a VA examination 
in November 1988, he was seen again for complaints of 
inguinal pain on exertion.  Well-healed scars on both the 
right and left sides were observed.  There was no drainage on 
either side, although there was slight tenderness.  In 
December 1989, he was seen for evaluation of the bilateral 
inguinal hernias which had recurred.  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized in January 1990 for bilateral, 
recurrent inguinal hernias.  It was noted that he had three 
prior repairs on the right inguinal hernia, in 1973, 1982, 
and 1983.  The left inguinal hernia was repaired for the 
first time in 1983.  It was also noted that he had a history 
of kidney stones for which he followed an appropriate diet.  
A peritoneal bilateral simultaneous repair was performed.  He 
was discharged in stable condition.  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized from April 3, 1990, to April 9, 1990 
for recurrent left flank pain.  It was noted that he had a 14 
year history of stones.  A recent intravenous pyelogram (IVP) 
and ultrasound of the kidneys, during a prior admission from 
March 9-13, 1990,  showed no obstruction and no 
hydronephrosis.  There was a distal left ureteral stone.  A 
current IVP showed migration and impaction of the calculus in 
the left UV junction, and at least two impacted calculi in 
the superior pole calyx of the left kidney.  Surgery was 
performed and a left double J stent was placed.  He was 
discharged in stable condition.  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was re-hospitalized from May 17, 1990, to May 21, 
1990.  He underwent a cystoscopy, left urethroscopy, basket 
extraction of a stone, removal of a double J stent, and 
placement of a double J stent.  At discharge, he was voiding 
clear urine and had minimal pain.  

At a VA examination in November 1990, the veteran complained 
of pain during urination when he passed stones, and pain in 
the right inguinal area at the site of repair.  Clinical 
evaluation revealed that the veteran's kidneys were not 
palpable.  There was tenderness in the right lower ureteral 
area, and there were well-healed and slightly tender scars 
from the hernia surgeries.  There was no recurrence of the 
hernias at that time.  The diagnoses were:  post-operative 
Marlex mesh surgical repair for bilateral hernias with no 
recurrence; and history of recurrent nephrolithiasis.  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized from July 4, 1991, to July 12, 1991.  
He presented with a sudden onset of bilateral flank pain 
accompanied by nausea and gross hematuria which was 
documented by urinalysis.  Laboratory tests showed a normal 
BUN and creatinine.  A kidney ultrasound biopsy (KUB) was 
unremarkable.  He was started on IV hydration and analgesics.  
An IVP showed a sponge medullary kidney; there was no 
evidence of ureteral stenosis or obstruction, or calculus.  
There was also no hydronephrosis.  

At a personal hearing in August 1991, the veteran testified 
that he had passed more than 160 kidney stones over the past 
15 years.  He remarked that they were mostly from the left 
side, and they passed fairly spontaneously.  Only one stone 
had to be removed surgically.  He claimed that the multiple 
stone passage had caused strictures in the left ureter which 
could result in a serious kidney infection.  He asserted that 
he was unable to work because of the recurrent kidney stones.  
He took pain medication on a regular basis and usually passed 
at least one stone a month which would require too much time 
away from a job.  The veteran also testified that he had 
bilateral, inguinal hernias which had been surgically 
repaired several times.  This condition restricted his 
ability to lift weights and his abdomen bulged above the 
Marlex mesh that had been placed there.  An incision in the 
left groin area had become infected after one of the 
procedures.  

At a VA scar examination in April 1992, it was noted that the 
veteran had multiple scars across his lower abdomen that were 
well-healed.  There was generalized tenderness over the 
suprapubic region, especially along a 10 inch by 1/4 inch scar, 
extending across the lower abdomen.  Some irregularity was 
noted beneath the scar, but there was no evidence of 
apposition or drainage.  In addition there were two smaller 
drainage scars.  The diagnoses were:  history of multiple 
inguinal hernia repairs; and bilateral suprapubic tenderness, 
etiology unknown.  

At VA intestinal tract and urology examinations, conducted in 
April and May 1992, the veteran reported a history of 
multiple kidney stones, and bilateral inguinal hernias which 
were surgically repaired several times.  Presently, he 
complained that he had difficulty with bowel movements and 
had to press on the right inguinal area.  Examination 
revealed that there was generalized tenderness to palpation 
in both lower quadrants of the abdomen.  His heart was not 
enlarged to percussion, and there was a normal sinus rhythm.  
Examination of the genitourinary area revealed no flank pain 
or tenderness; the bladder did not appear to be distended.  
The diagnoses were:  history of multiple renal calculi; 
history of stricture; and status post multiple hernia 
repairs. 

Discharge summaries from the Bay Pines VAMC revealed that the 
veteran was hospitalized from January 19, 1995, to February 
16, 1995; June 15-21, 1995; December 26, 1995, to January 5, 
1996; January 25-30, 1996; December 11-12, 1996; September 
20-26, 1997; December 14-19, 1997; and January 22-28, 1998 
for treatment of alcohol related disorders, including:  
alcohol intoxication and withdrawal, chronic alcoholism, 
pancreatitis secondary to the chronic alcoholism, alcoholic 
hepatitis, and adjustment disorder with depressed mood.  The 
summaries noted that he had a history of recurrent, right 
nephrolithiasis.  

VA outpatient treatment reports, dated from March 1995, to 
December 1995, indicate that the veteran was seen for 
complaints of pain related to kidney stones.  An IVP in March 
1995 did not show any obstruction.  He was scheduled for a 
KUB, but he missed that appointment.  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized from May 18, 1995, to June 1, 1995 
for a kidney stone attack, depression, and alcohol abuse with 
alcoholic hepatitis.  A KUB showed multiple radiopaque stones 
and right kidney calculus; there was no evidence of 
hydronephrosis.  A few stones were visible on the left side.  
An EKG was normal, and a urine culture was negative.  He was 
treated with IV hydration and medication.  He was discharged 
in stable condition.  

At a VA examination in October 1995, the veteran reported a 
history of five surgical procedures for six inguinal hernias.  
Since the last repair in 1990, he has continued to have pain 
in the groin area, and difficulty with his bowel movements.  
Occasionally, he had to apply pressure to the right inguinal 
area or lower abdomen to assist him with bowel movements.  
Clinical evaluation revealed that there was a "lot of 
tenderness" over both the right and left inguinal areas.  
There were numerous scars which were well-healed.  The 
abdomen was soft, and there was no evidence of a recurrent 
hernia.  Also noted was no impairment of kidney function; a 
recent urinalysis was reported to have been negative.  The 
diagnosis was status post-operative, multiple inguinal 
herniorrhaphy.  

At a VA examination in October 1995, the veteran related that 
he passed his first kidney stone in 1976.  Since that time, 
he had passed approximately 215 stones.  At present, he 
complained that the stones were acting up on the right side, 
and he had an ache over both kidneys posteriorly.  Clinical 
evaluation revealed a questionable Lloyd sign, bilaterally.  
His blood pressure was 94/70 and his pulse was 72.  There 
were no albumin casts, and no edema.  Laboratory findings 
were normal, and there was no impairment of kidney function.  
There were no cardiac complications.  Prior diagnostic tests 
in February, May, and July 1995, showed multiple urinary 
calculi.  A urine culture done in September 1995 showed no 
growth.  The diagnosis was history of chronic and multiple 
urinary calculi, with a medullary sponge kidney.  The 
examiner commented that the sponge kidney was quite common in 
cases with multiple calculi.  

During subsequent VA hospitalization for an adjustment 
disorder, it was noted that the veteran complained of mild 
right flank pain on palpation.  The urinalysis was normal and 
the urine culture showed no growth.  The veteran was 
described as competent and employable.

In July 1997, the RO sent a letter to the veteran requesting 
that he identify any sources of outstanding medical evidence 
related to his claims.  He did not reply.  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized from August 14, 1997, to August 20, 
1997 for alcoholic hepatitis and alcohol abuse.  He presented 
to the emergency room with complaints of right flank pain 
that radiated to the right axilla, and mid-epigastric pain.  
He had vomited bright red emesis for the past six days, and 
also had blood his the urine.  He attributed his symptoms to 
passing kidney stones, but admitted to excessive alcohol 
drinking.  An ultrasound revealed some right nephrolithiasis 
but no evidence of hydronephrosis.  He was treated with 
intravenous fluids and analgesics, and discharged in stable 
condition.  

VA outpatient treatment reports, dated in September and 
October 1997, indicate that the veteran was seen for 
complaints of right flank pain due to kidney stones and renal 
colic.  He had difficulty passing urine.  His temperature, 
blood pressure, and pulse were within normal limits.  
A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized from October 8-9, 1997 for 
observation after he presented with complaints of generalized 
pain, swollen feet, and blood in his urine.  It was noted 
that he did not have a history of hypertension or 
atherosclerotic heart disease.  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized from February 17, 1998, to February 
20, 1998 with extreme right flank pain.  It was noted that he 
had a history of kidney stones, alcohol abuse, chronic 
pancreatitis, cirrhosis, hepatitis C, and peptic ulcer 
disease.  He was detoxed, his pain improved with IV 
hydration, and he passed some gravel.  He was discharged in 
stable condition.  That hospital record (like several earlier 
summaries) makes reference to the fact that it was 
recommended that the veteran follow a low oxalate diet (to 
inhibit stone formation).  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized from January 22, 1999, to February 
2, 1999 for complaints of right flank pain related to a 
kidney stone.  He reported that he had a history of passing a 
stone every two to three months.  A KUB showed no evidence of 
obstruction.  He was treated with hydration and medication, 
and was discharged in stable condition.  

A discharge summary from the Bay Pines VAMC revealed that the 
veteran was hospitalized from February 18, 1999, to February 
24, 1999 for right flank pain secondary to a history of 
kidney stones.  On admission, his white blood count, 
electrolytes, BUN, and creatinine were within normal range.  
An IVP showed calculi in the distal ureter.  There were no 
signs of obstruction.  He was treated with analgesics and 
hydration, and was discharged in stable condition.  

Records received from the Social Security Administration 
consisted of duplicates of the VA treatment reports discussed 
above.  

II.  Analysis

Initially, the Board finds the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has held that, when a veteran asserts that a service-
connected disability has increased in severity, the claim for 
an increased rating is generally well grounded.  See Arms v. 
West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" may be 
assigned.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998); see also 
VAOPGCPREC 36-97.  


A.  Multiple Kidney Stones

The rating criteria for evaluating genitourinary disorders 
were revised, effective February 17, 1994.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
The veteran filed his claim for an increased rating for the 
service-connected multiple kidney stones in early 1991, and a 
notice of disagreement was timely filed in June 1991.  
Therefore, Karnas is applicable to this aspect of the 
veteran's claim, and the criteria most favorable to him 
should be utilized in rating his kidney stones.  

However, the Board notes that, the Court, addressing a 
similar matter, concluded that the effective date rule 
contained in 38 U.S.C. § 5110(g) prevents the application of 
a later liberalizing law to a claim prior to the effective 
date of the liberalizing law, since the Secretary's legal 
obligation to apply the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  See Rhodan v. 
West, 12 Vet.App. 55 (1998).  Essentially, this means that in 
rating the veteran's service-connected kidney stones, the 
Board may apply either the old or the new rating criteria for 
the period from February 17, 1994 to the present; but may 
only apply the old rating criteria for the period from the 
date of the veteran's claim to February 16, 1994.  

Under the old rating criteria, nephrolithiasis is to be rated 
as hydronephrosis (calculus in kidney required; staghorn or 
multiple stones filling pelvis of kidney warrants a 30 
percent rating).  38 C.F.R. § 4.115a, Diagnostic Code 7508 
(1993).  

Mild hydronephrosis, with only an occasional attack of colic, 
not infected and not requiring catheter drainage, warrants a 
10 percent rating.  Moderate hydronephrosis, with frequent 
attacks of colic, requiring catheter drainage, warrants a 20 
percent rating.  Moderately severe hydronephrosis, with 
frequent attacks of colic with infection (pyonephrosis), and 
kidney function greatly impaired warrants a 30 percent 
rating.  Severe hydronephrosis, with infection or involvement 
of the other kidney, is to be rated as absence of one kidney 
with nephritis, infection or pathology of the other.  38 
C.F.R. § 4.115a, Diagnostic Code 7509 (1993).  

The absence of one kidney, with the other one functioning 
normally warrants a 30 percent disability rating.  The 
removal of one kidney with mild to moderate nephritis, 
infection or pathology of the other, is rated as 60 percent 
disabling.  38 C.F.R. § 4.115a, Diagnostic Code 7500 (1993).  

Under the new rating criteria, nephrolithiasis is to be rated 
as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  1. diet therapy; 2. 
drug therapy; or 3. invasive or non-invasive procedures more 
than two times a year.  In such cases, a 30 percent rating is 
assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508 (1998).  

Hydronephrosis that is severe is rated as renal dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7509 (1998).  Renal 
dysfunction resulting in albuminuria with some edema, or 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under diagnostic code 7101 is 
assigned a 60 percent evaluation.  Renal dysfunction 
manifested by persistent edema and albuminuria with BUN 40 to 
80mg%, or creatinine 4 to 8mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, is assigned an 80 percent 
evaluation.  Renal dysfunction that requires regular 
dialysis, or precludes more than sedentary activity from one 
of the following:  persistent edema and albuminuria; or BUN 
more than 80mg%; or creatinine more than 8mg%; or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, is assigned a 100 percent 
evaluation.  38 C.F.R. § 4.115a (1998).  

Currently, the veteran's service-connected kidney stones are 
assigned the maximum rating of 30 percent for recurrent stone 
formation with diet therapy, drug therapy, and invasive or 
non-invasive procedures more than two times a year, as 
described under Diagnostic Code 7508 (1998).  After a careful 
review of the medical evidence, in conjunction with the 
schedular ratings under both the old and new rating criteria, 
the Board finds that the record does not provide a basis to 
assign an evaluation higher than the 30 percent rating 
currently in effect.  

On the most recent VA examination in October 1995, the 
examiner determined that there was no impairment of kidney 
function, and there were no cardiac complications.  
Laboratory findings were normal, and there were no albumin 
casts or edema.  During the veteran's most recent 
hospitalization in February 1999, similar findings were made.  
Although an IVP showed calculi in the distal ureter, his 
white blood count, electrolytes, BUN, and creatinine were 
within normal limits, and there were no signs of obstruction 
or renal dysfunction.  He was treated with hydration and 
medication, and his condition resolved.  Therefore, a 60 
percent rating under the new rating criteria may not be 
assigned.  See 38 C.F.R. § 4.115, including Diagnostic 
Code7509 (1998).  In addition, a 60 percent rating under the 
old criteria is also not warranted because the veteran has 
not had one of his kidneys removed.  See 38 C.F.R. § 4.115a, 
Diagnostic Codes 7500 and 7509 (1993).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased schedular rating 
for his service-connected multiple kidney stones.  

The Board also finds that the evidence does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  While the medical records show that the veteran 
was hospitalized for treatment of his kidney stones, on 
average two times per year, it is not shown that these 
periods of hospitalization interfered with employment beyond 
the degree anticipated by the schedular rating.  In fact, the 
30 percent rating specifically references the need for 
invasive or non-invasive procedures more than two times a 
year.  Furthermore, it should be noted that the majority of 
the veteran's periods of hospitalization discussed above 
involved treatment for alcohol abuse and related disorders, 
not treatment for his kidney stones.  Hence, an extra-
schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted at this time.  


B.  Recurrent, Bilateral Inguinal Hernias

The veteran's recurrent, bilateral inguinal hernias are 
currently rated 20 percent disabling under Diagnostic Code 
7338.  Under this diagnostic code, a 10 percent rating is 
provided for an inguinal hernia which is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent rating is warranted for an inguinal 
hernia which is small, postoperative recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  A 10 percent rating should be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1998).  

A superficial scar which is poorly nourished, with repeated 
ulceration; or tender and painful on objective examination, 
warrants a 10 percent disability rating.  A scar may be also 
rated based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).  

Residuals of an injury may be rated separately under 
different diagnostic codes if the symptomatology for one 
condition was not duplicative of, or overlapping with, the 
symptomatology of another.  Esteban v. Brown, 6 Vet.App. 259 
(1994); see also Evans v. Brown, 9 Vet.App. 273, 281 (1996), 
stating, "A veteran can receive separate disability ratings 
unless the conditions constitute the 'same disability' or the 
'same manifestation' under 38 C.F.R. § 4.14 (1995)."  

After carefully reviewing the medical evidence, the Board 
finds that the veteran's recurrent, bilateral inguinal 
hernias are appropriately rated as 20 percent disabling.  The 
record indicates that the veteran's inguinal hernias have 
required several surgical repairs since his discharge from 
service.  In August 1991, he testified that he had difficulty 
lifting objects because of the hernias.  At a VA examination 
in October 1995, he complained of pain in the groin area and 
difficulty with his bowel movements.  The examiner noted that 
there was tenderness over both the right and left inguinal 
areas, particularly around the scars which were well-healed; 
however, the hernias had not recurred.  Recent VA 
hospitalization reports, including those dated in early 1999, 
do not show further treatment or surgery for the hernias.  As 
such, the Board concludes that the evidence does not support 
the assignment of a 30 percent rating under Diagnostic Code 
7338, which requires that there be recurrent hernias which 
are inoperable, not well-supported by a truss, or not readily 
reducible.  The Board also finds that the assignment of a 
separate rating for the scars associated with the hernia 
repairs, pursuant to Diagnostic Code 7804, would violate 
38 C.F.R. § 4.14 because such rating would involve the same 
manifestation of the disability that is contemplated in the 
20 percent rating currently assigned under Diagnostic Code 
7338, i.e., the tenderness over the right and left inguinal 
areas near the scars.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for an increased 
schedular rating for recurrent, bilateral inguinal hernias.  

Finally, the evidence does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  
Specifically, the veteran has not required frequent 
hospitalization for his bilateral inguinal hernias, nor is it 
shown that they markedly interfere with employment beyond the 
degree anticipated by the schedular rating.  Therefore, the 
Board also concludes that an extra-schedular rating for this 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  


ORDER

An increased rating, including an extra-schedular rating, for 
multiple kidney stones is denied.

An increased rating, including an extra-schedular rating, for 
recurrent, bilateral inguinal hernias is denied.  

REMAND

The United States Court of Appeals for Veterans Claims has 
definitively held that the Board must remand any case in 
which there has been a failure to comply with directions in 
an earlier Board remand.  Stegall v. West, 11 Vet.App. 268 
(1998).  

In September 1995 and June 1997, the Board remanded this case 
to the RO for further development, particularly on the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  One aspect of that development required the RO 
to obtain and associate with the claims file, the veteran's 
Vocational Rehabilitation, Education and Counseling folder.  
However, this file is not currently contained in the record 
before the Board.  In addition, although duplicate medical 
records were received, it does not appear that a copy of the 
Social Security Administration's disability determination is 
of record either.  

This evidence is critical to the veteran's claim for 
entitlement to a total disability rating based on individual 
unemployability because it specifically relates to how his 
service-connected disabilities impact his ability to obtain 
and retain employment.  However, in this regard, the Board 
notes that this evidence was not critical to the 
determinations on the veteran's claims for increased ratings.  
As such, those issues were addressed on the merits in the 
decision above, without violating Stegall, supra.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of any records of 
VA hospitalization or treatment dated after 
February 1999, and associate them with the 
veteran's claims file.  

2.  The RO should obtain the veteran's Vocational 
Rehabilitation, Education and Counseling folder 
and associate it with the claims file.  If such 
folder is unavailable or non-existent, it should 
be so noted for the record.  

3.  The RO should obtain a copy of the Social 
Security Administration's disability 
determination for the veteran.  If the veteran is 
not receiving social security disability 
benefits, it should be so noted for the record.  

4.  When the above development has been 
completed, and all evidence obtained has been 
associated with the file, the claim for a total 
rating based on individual unemployability due to 
service-connected disabilities should be 
readjudicated by the RO.  

5.  If the decision remains adverse to the 
veteran, he and his representative should be 
furnished with a Supplemental Statement of the 
Case and afforded a reasonable opportunity to 
respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

